Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated August 28, 2014 relating to the consolidated financial statements of Aehr Test Systems, which appears in the Annual Report on Form 10-K of Aehr Test Systems for the year ended May 31, 2014. We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. /s/ Burr Pilger Mayer, Inc. E. Palo Alto, California May 8, 2015
